DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-10, 26, 28-47 are allowed.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
          
With respect to the allowed independent claim 1:
 	Khan et al. (US 20190294966, hereinafter “Khan”) teaches,
“An apparatus for providing infrastructure service (the trainer 102 may be an infrastructure element such as a traffic signal, whereas in other embodiments it may be an automated vehicle, Para. [0029]), the apparatus comprising: map processing (MP) circuitry (computing system 112) coupled with interface circuitry of an infrastructure equipment hosting the apparatus (the trainer 102 may be communicatively coupled with a computing system 112, which includes a correlator 114 and a classifier 116, Para. [0029]), wherein the interface circuitry is arranged to communicatively couple the infrastructure equipment with a fixed sensor array having individual sensors (the trainer 102 is equipped with a perception recorder 106 that includes one or more perception sensors. The perception sensors are configured to monitor/sense a vicinity of the trainer 102 and forward this to the computing system 112 Para. [0031] and the communication device 108 may be any suitable device that is capable of receiving communication messages from other objects 104 in the vehicle ecosystem 100 and transmitting communication messages to other objects 104 in the ecosystem, Para. [0032]), the individual sensors covering respective sectors of a physical coverage area (The perception sensors are configured to monitor/sense a vicinity of the trainer 102 and forward this to the computing system 112 Para. [0031]), and the interface circuitry obtaining first sensor data from the individual sensors, and the first sensor data being representative of the respective sectors covered by the individual sensors and objects within the respective sectors (The objects 104 in the vehicle ecosystem 100 may be other vehicles, infrastructure elements, pedestrians, or cyclists. One or more of the objects is also equipped with one or more communication devices 110 similar to the communication device 108. When the trainer 102 is within range of an object 104, the communication device 110 associated with that object automatically sends a message to the trainer 102. The message may include identification information about the object (e.g., describing what the object is--a lamp post, a traffic signal, a Mitsubishi Lancer, a 10 m bus, etc.) and positional information about the object (e.g., GPS coordinates of the object's current location), Para. [0033]), wherein the MP circuitry is arranged to, based on the first sensor data, determine at least one occlusion in the observation area, and identify at least one object located at or moving towards the at least one occlusion (MAP messages describe the layout around the object including, e.g., the static physical geometry of one or more intersections, i.e. lane geometries and the allowable vehicle movements for each lane. In other words, it introduces the idea of "intersection data frame" which describes barriers, pedestrian walkways, shared roadways and rail lines that may affect vehicle movements, Para. [0037])”.
Cheng et al. (US 20180365909, hereinafter “Cheng”), teaches,
“encoding circuitry coupled with the MP circuitry, the encoding circuitry arranged to encode a message to be broadcast or multicast to all objects in the physical coverage area, wherein the message includes a request for second sensor data to be collected by the at least one object when the at least one object is located at or near the at least one occlusion (the first wireless communication device 202 may transmit a request for sensor sharing 208 via broadcast signaling. For example, the first wireless communication device 202 may determine that an object (e.g., a vehicle) is blocking a field-of-view (FOV) of the first wireless communication device 202. Accordingly, the first wireless communication device 202 may attempt to obtain sensor information from at least one other device (e.g., that may be able to sense the blocked FOV or provide other information of interest). Under certain circumstances, the second wireless communication device 204 may transmit a response with sensor information 210 via broadcast signaling, Paras. [0043]- [0047]).”
However, Khan and Cheng, whether taken alone or combination, do not teach or suggest the following novel features: 
An apparatus for providing infrastructure service comprising wherein the MP circuitry is arranged to: fuse second sensor data collected by the at least one object with the first sensor data to obtain a combined sensor data set, generate an environmental map based on the combined sensor data set, and divide the environmental map into two or more map segments; decoding circuitry coupled with the MP circuitry. The decoding circuitry arranged to decode a second message from the at least one object to obtain the second sensor data. wherein at least a portion of the second sensor data is representative of a physical area corresponding to the at least one occlusion; and wireless communication circuitry communicatively coupled with the MP circuitry via the interface circuitry. the wireless communication circuitry is arranged to:  Page 2U.S. App. No. 16/234,260 Attorney Docket No. 127075-243813 (AB4260-US) broadcast or multicast the first message, receive respective second messages from some or all of the objects in the physical coverage area including a second message from the at least one object. wherein the second message from the at least one object includes the second sensor data, and broadcast or multicast the two or more map segments to one or more detected objects in the coverage area”, in combination with all the recited limitations of the claim 1.
Claims 4, 7-10 are allowable in view of their dependency to claim 1.

With respect to the allowed independent claim 5:
 	Khan et al. (US 20190294966, hereinafter “Khan”) teaches,
“An apparatus for providing infrastructure service hosted by an infrastructure equipment (the trainer 102 may be an infrastructure element such as a traffic signal, whereas in other embodiments it may be an automated vehicle, Para. [0029]), the apparatus comprising: interface circuitry (the trainer 102 may be communicatively coupled with a computing system 112, which includes a correlator 114 and a classifier 116, Para. [0029]) arranged to communicatively couple the infrastructure equipment with a fixed sensor array having individual sensors (the trainer 102 is equipped with a perception recorder 106 that includes one or more perception sensors. The perception sensors are configured to monitor/sense a vicinity of the trainer 102 and forward this to the computing system 112 Para. [0031] and the communication device 108 may be any suitable device that is capable of receiving communication messages from other objects 104 in the vehicle ecosystem 100 and transmitting communication messages to other objects 104 in the ecosystem, Para. [0032]), the individual sensors covering respective sectors of a physical coverage area (The perception sensors are configured to monitor/sense a vicinity of the trainer 102 and forward this to the computing system 112 Para. [0031]), and the interface circuitry obtaining first sensor data from the individual sensors, and the first sensor data being representative of the respective sectors covered by the individual sensors and objects within the respective sectors (The objects 104 in the vehicle ecosystem 100 may be other vehicles, infrastructure elements, pedestrians, or cyclists. One or more of the objects is also equipped with one or more communication devices 110 similar to the communication device 108. When the trainer 102 is within range of an object 104, the communication device 110 associated with that object automatically sends a message to the trainer 102. The message may include identification information about the object (e.g., describing what the object is--a lamp post, a traffic signal, a Mitsubishi Lancer, a 10 m bus, etc.) and positional information about the object (e.g., GPS coordinates of the object's current location), Para. [0033]), map processing (MP) circuitry (computing system 112) coupled with interface circuitry (the trainer 102 may be communicatively coupled with a computing system 112, which includes a correlator 114 and a classifier 116, Para. [0029]), Map processing (MP) circuitry is arranged to, based on the first sensor data, determine at least one occlusion in the observation area, and identify at least one object located at or moving towards the at least one occlusion (MAP messages describe the layout around the object including, e.g., the static physical geometry of one or more intersections, i.e. lane geometries and the allowable vehicle movements for each lane. In other words, it introduces the idea of "intersection data frame" which describes barriers, pedestrian walkways, shared roadways and rail lines that may affect vehicle movements, Para. [0037])”.
Cheng et al. (US 20180365909, hereinafter “Cheng”), teaches,
“encoding circuitry coupled with the MP circuitry, the encoding circuitry arranged to encode a first message to include a request for second sensor data to be collected by the at least one object when the at least one object is located at or near the at least one occlusion (the first wireless communication device 202 may transmit a request for sensor sharing 208 via broadcast signaling. For example, the first wireless communication device 202 may determine that an object (e.g., a vehicle) is blocking a field-of-view (FOV) of the first wireless communication device 202. Accordingly, the first wireless communication device 202 may attempt to obtain sensor information from at least one other device (e.g., that may be able to sense the blocked FOV or provide other information of interest). Under certain circumstances, the second wireless communication device 204 may transmit a response with sensor information 210 via broadcast signaling, Paras. [0043]- [0047]).”
However, Khan and Cheng, whether taken alone or combination, do not teach or suggest the following novel features:  “the MP circuitry is arranged to: determine at least one occlusion in the coverage area based on the first sensor data, detect objects in the physical coverage area based on the first sensor data. assign a unique identifier to each detected object, and identify at least one object located at or moving towards the at least one occlusion based on the first sensor data, wherein, to encode the first message, the encoding circuitry is arranged to: generate the first message to include a plurality of records, wherein each record of the plurality of records corresponds to an individual object of each detected object, each record comprises a plurality of data elements (DEs), and the plurality of DEs includes a sensor request DE; insert a first value into the sensor request DE of a record for the at least one object, wherein the first value indicates that the at least one object is to report the second sensor data; and insert a second value into the sensor request DE of records for other detected objects, wherein the second value indicates that the other detected objects are not to report the second sensor data; wireless communication circuitry communicatively coupled with the MP circuitry via the interface circuitry, the wireless communication circuitry is arranged to: broadcast or multicast the first message to all objects in the physical coverage area, and receive respective second messages from some or all of the objects in the physical coverage area including a second message from the at least one object. The second message from the at least one object includes the second sensor data: and decoding circuitry coupled with the MP circuitry. the decoding circuitry arranged to decode the respective second messages including a second message from the at least one object to obtain the second sensor data, wherein at least a portion of the second sensor data is representative of a physical area corresponding to the at least one occlusion”, in combination with all the recited limitations of the claim 5.
Claim 6 is allowable in view of the dependency to claim 5.

With respect to the allowed independent claim 26:
Cheng et al. (US 20180365909, hereinafter “Cheng”), teaches,
One or more non-transitory computer-readable media (NTCRM) comprising instructions, wherein execution of the instructions by one or more processors of an electronic system disposed in a vehicle is to cause the electronic system to (The process 400 may take place within a processing circuit (e.g., the processing circuit 1610 of FIG. 16), which may be located in a vehicle, Para. [0072]): 
“obtain a first message from a remote infrastructure system (At block 404, at some point in time, the apparatus receives a request for sensor information. For example, the apparatus may receive a V2X message that was unicast, broadcast, or multicast by another apparatus (e.g., the apparatus of FIG. 3, which can be a road-side device, an access terminal, a gNB, a TRP, a base station, or some other suitable apparatus), Para. [0051] and [[0074])”; 
“obtain sensor data from one or more sensors communicatively coupled to the electronic system when the section designated for the electronic system in the first  (At block 410, the apparatus conducts at least one sensing operation. For example, the apparatus may sense for objects and generate sensor information based on this sensing. This sensing may occur before and/or after receiving the request at block 404, Fig. 4, Para. [0080])”; 
“encode a second message including the sensor data for transmission to the remote infrastructure system and send the second message to the remote infrastructure system (At block 412, the apparatus generates a response including sensor information. For example, the sensor information included in the response may be the sensor information generated at block 410. As another example, the sensor information included in the response may include sensor-related information determined (e.g., generated) at block 408 (e.g., information relating to the sensing by the apparatus). At block 414, the apparatus determines how to send the response. In some aspects, this may involve determining at least one transmission property for the transmission, determining which radio access technology (RAT) is to be used for the response, Fig. 4 and Para. [0081]- [0089]).”
Futaki (US 20190020735, hereinafter “20180227726”), teaches,
“identify a section of a plurality of sections within the first message designated for the electronic system, wherein other sections of the plurality sections are designated for other electronic systems (the broadcast/multicast signal 160 may be multicast from the eNB 100 to a specific UE group (i.e., a specific set of UEs) within a cell served by the eNB 100. The multicast is also referred to as a groupcast. In the groupcast, a UE that does not belong to the specific group discards the broadcast/multicast signal 160 received from the eNB 100 (or a packet or a message carried by this signal). For example, a receiver side (e.g., UE) determines whether information should be received by performing certain filtering processing, and restores this information if this information should be received, Para. [0034]).”
However, Cheng and Futuki, whether taken alone or combination, do not teach or suggest the following novel features: “wherein the first message includes a plurality of sections, wherein each section of the plurality of sections corresponds to an individual electronic system, each section comprises a plurality of data elements (DEs), and the plurality of DEs includes a sensor request DE, and execution of the instructions is to cause the electronic system to: obtain the sensor data for the second message when the sensor request DE within the section of the first message designated for the electronic system includes a first value, the first value indicating that the electronic system is to report sensor data; and not obtain the sensor data for the second message when the sensor request DE within the section of the first message designated for the electronic system includes a second value, wherein the second value indicates that the electronic system is to not report the sensor data”, in combination with all the recited limitations of the claim 26.
Claims 28-33 are allowable in view of their dependency to claim 26.

With respect to the allowed independent claim 34:
Su et al. (US 10466716, hereinafter “Su”), teaches,
Infrastructure equipment for providing infrastructure service, the infrastructure equipment (data processing system 102) comprising: 
(roadside computing unit 132 with sensors 130), the individual sensors covering respective sectors of a physical coverage area (The roadside computing 132 can dynamically determine the road information. For example, the roadside computing unit 132 can include a road information ("info") generator 140 that is designed, constructed or operational to determine, detect or otherwise obtain road information. The road info generator 140 can include or interface with sensors 130 that can communicate or interface with the roadside computing unit 132 via interface 104, Col. 8; lines 49-Col. 9; lines 19)”; and  Page 8U.S. App. No. 16/234,260 
Attorney Docket No. 127075-243813 (AB4260-US)processor circuitry coupled with the interface circuitry (see, Fig. 1; 102), the processor circuitry arranged to: 
“obtain first sensor data from the individual sensors, the first sensor data being representative of the respective sectors covered by the individual sensors and individual objects of a plurality of objects within or traveling through the respective sectors (Responsive to receiving the timestamp 220, the first nearby vehicle 210 can determine vehicle status 222 and transmit the vehicle status 222 to the roadside computing unit 132 located on the traffic light 206. The roadside computing unit 132 can determine current road information (e.g., the color of the traffic light such as yellow, green or red) and then generate a data structure 224 with the road information and vehicle status 222. The data structure 224 can include similar information or similar format as compared to data structure 218, such as road_information[speed]; road_information[location]; road_information[traffic_light_color]; or vehicle_status[current_speed], Col. 20; lines 42-Col. 21; lines 21)”.	However, Su does not teach or suggest the following novel features, “Infrastructure equipment for providing infrastructure service, the infrastructure equipment comprising: determine at least one gap in the coverage area based on the first sensor data; identify individual vehicles located at or moving towards the at least one gap; fuse second sensor data received from the identified vehicles with the first sensor data to produce a combined sensor data set, wherein at least a portion of the Page 8U.S. App. No. 16/234,260 Attorney Docket No. 127075-243813 (AB4260-US) second sensor data is representative of a physical area corresponding to the at least one gap; generate an environmental map based on the combined sensor data set; and divide the environmental map into two or more map segments for broadcast or multicast of the two or more map segments to each vehicle detected of the plurality of vehicles in the coverage area”, in combination with all the recited limitations of the claim 34.
Claims 35-40 are allowable in view of their dependency to claim 34.

With respect to the allowed independent claim 41:
Cheng et al. (US 20180365909, hereinafter “Cheng”), teaches,
One or more non-transitory computer-readable media (NTCRM) comprising instructions, wherein execution of the instructions by one or more processors of an electronic system disposed in a vehicle is to cause the electronic system to (The process 400 may take place within a processing circuit (e.g., the processing circuit 1610 of FIG. 16), which may be located in a vehicle, Para. [0072]): 
(At block 404, at some point in time, the apparatus receives a request for sensor information. For example, the apparatus may receive a V2X message that was unicast, broadcast, or multicast by another apparatus (e.g., the apparatus of FIG. 3, which can be a road-side device, an access terminal, a gNB, a TRP, a base station, or some other suitable apparatus), Para. [0051] and [[0074])”; 
“obtain sensor data from one or more sensors communicatively coupled to the electronic system when the section designated for the electronic system in the first message indicates to provide sensor data to the remote infrastructure system  (At block 410, the apparatus conducts at least one sensing operation. For example, the apparatus may sense for objects and generate sensor information based on this sensing. This sensing may occur before and/or after receiving the request at block 404, Fig. 4, Para. [0080])”; 
“encode a second message including the sensor data for transmission to the remote infrastructure system and send the second message to the remote infrastructure system (At block 412, the apparatus generates a response including sensor information. For example, the sensor information included in the response may be the sensor information generated at block 410. As another example, the sensor information included in the response may include sensor-related information determined (e.g., generated) at block 408 (e.g., information relating to the sensing by the apparatus). At block 414, the apparatus determines how to send the response. In some aspects, this may involve determining at least one transmission property for the transmission, determining which radio access technology (RAT) is to be used for the response, Fig. 4 and Para. [0081]- [0089]).”
Futaki (US 20190020735, hereinafter “20180227726”), teaches,
“identify a section of a plurality of sections within the first message designated for the electronic system, (the broadcast/multicast signal 160 may be multicast from the eNB 100 to a specific UE group (i.e., a specific set of UEs) within a cell served by the eNB 100. The multicast is also referred to as a groupcast. In the groupcast, a UE that does not belong to the specific group discards the broadcast/multicast signal 160 received from the eNB 100 (or a packet or a message carried by this signal). For example, a receiver side (e.g., UE) determines whether information should be received by performing certain filtering processing, and restores this information if this information should be received, Para. [0034]).”
However, Cheng and Futuki, whether taken alone or combination, do not teach or suggest the following novel features: “One or more non-transitory computer-readable media (NTCRM) comprising instructions, wherein execution of the instruction is to cause the electronic system to: obtain sensor data from one or more sensors communicatively coupled to the electronic system for when the sensor request DE within the section of the first message designated for the electronic system includes a first value, the first value indicating that the electronic system is to report sensor data to the remote infrastructure system; not obtain the sensor data when the sensor request DE within the section of the first message designated for the electronic system includes a second value, the second value indicating that the electronic system is to not report the sensor data”, in combination with all the recited limitations of the claim 41.
.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761.  The examiner can normally be reached on Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GOLAM SOROWAR/           Primary Examiner, Art Unit 2641